In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                     No. 06-20-00092-CV



              HAIGHT FAMILY, LLC, Appellant

                              V.

WHITE BLUFF PROPERTY OWNERS ASSOCIATION, INC., Appellee




             On Appeal from the 66th District Court
                       Hill County, Texas
                 Trial Court No. CV446-18DC




         Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        The parties have filed with this Court an agreed motion to set aside the trial court’s

judgment out of Hill County,1 without regard to the merits, and to remand the case to the trial

court for disposition in accordance with the terms of the parties’ settlement agreement. The

parties represent to this Court that they have reached a full and final settlement. In such a case,

no real controversy exists, and in the absence of a controversy, the appeal is moot.

        We grant the parties’ motion, set aside the trial court’s judgment, without regard to the

merits, and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:          August 3, 2021
Date Decided:            August 4, 2021




1
Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                      2